 



Exhibit 10.02
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (the “Agreement”) by and
among Cardinal Health, Inc., an Ohio corporation (the “Company”), and Robert D.
Walter (the “Executive”), amends and restates, as of April 17, 2006, that
certain Employment Agreement originally dated November 20, 2001 and previously
amended and restated on February 1, 2004 between the Company and the Executive.
     The Company has determined that because of the unique nature of the
Executive’s services to the Company it is in its best interests and those of its
shareholders to assure that the Company will have the continued dedication of
the Executive, and to provide the Company with the continuity of management the
Company considers crucial to ensuring the Company’s continued success.
     Therefore, in order to accomplish these objectives, the Board of Directors
(the “Board”) and the Company have caused the Company to enter into this
Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Effective Date. The “Effective Date” shall mean November 20, 2001.
     2. Employment Period.
     The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on
June 30, 2008, unless prior terminated in accordance with this Agreement, which
shall be referred to herein as the “Employment Period.”
     3. Terms of Employment.
     (a) Position and Duties.
     (i) During the Employment Period (A) on or prior to April 17, 2006 the
Executive shall serve as the Chairman and Chief Executive Officer of the Company
with such authority, duties and responsibilities as are commensurate with such
position and as may be consistent with such position, reporting directly to the
Board; (B) subsequent to April 17, 2006, the Executive shall serve as the
Executive Chairman of the Board with such authority, duties and responsibilities
as are commensurate with such position and as may be consistent with such
position, reporting directly to the Board. The Executive’s services shall be
performed at such locations selected by the Executive, consistent with his
obligations under Section 3(a)(ii) of this Agreement.
     (ii) During the Employment Period and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially

 



--------------------------------------------------------------------------------



 



all of his attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive on or prior to
April 17, 2006, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to April 17, 2006
shall thereafter be deemed not to interfere with the performance of the
Executive’s responsibilities to the Company.
     (b) Compensation.
     (i) Base Salary. During the Employment Period, the Executive shall receive
a salary at an annualized rate, which shall be referred to as the “Annual Base
Salary,” of: (A) no less than $1,111,000.00 as Chairman and Chief Executive
Officer of the Company for that portion of the Employment Period on or prior to
April 17, 2006; and (B) $900,000.00 for that portion of the Employment Period
subsequent to April 17, 2006.
     During the Employment Period, the Annual Base Salary shall be reviewed at
the time that the salaries of all of the executive officers of the Company are
reviewed. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase except as expressly set out above
and the term Annual Base Salary as utilized in this Agreement shall refer to
Annual Base Salary as modified pursuant to this paragraph 3(b)(i).
     (ii) Annual Bonus. The Executive shall receive a bonus at an annualized
rate, which shall be referred to as the “Annual Bonus,” determined as follows:
(A) for the fiscal year 2006, a target Annual Bonus of 300% of his Annual Base
Salary for the period from July 1, 2005 through April 17, 2006 and a target
Annual Bonus of 150% of his reduced Annual Base Salary for that portion of the
Employment Period from April 17, 2006 through June 30, 2006, (with such target
Annual Bonuses to be blended pursuant to the Company’s standard policy and paid
out based on performance criteria previously established by the Board); (B) for
the fiscal year 2007, a target Annual Bonus of 150% of the Executive’s Annual
Base Salary (to be paid out based on performance criteria to be established by
the mutual agreement of the Company and the Executive); and (C) for the fiscal
year 2008, a target Annual Bonus of 150% of the Executive’s Annual Base Salary
(with such actual Annual Bonus to be calculated and paid at the same time and as
the same percentage of his target Annual Bonus as the percentage of the Chief
Executive Officer’s actual bonus is of the Chief Executive Officer’s target
Annual Bonus).

2



--------------------------------------------------------------------------------



 



     (iii) Incentive Awards. The Executive shall be eligible for equity and
non-equity awards under the Company’s stock incentive and other long-term
incentive compensation plans (A) for that portion of the Employment Period on or
prior to April 17, 2006 as determined by the Board or an appropriate committee
of the Board, consistent with past practice and CEO competitive pay practices,
provided that during that portion of the Employment Period on or prior to
April 17, 2006 the Executive shall receive an annual stock option award with a
value of no less than 3,000% of Annual Base Salary in terms of “dollars at
work;” and (B) for that portion of the Employment Period subsequent to April 17,
2006, the Executive shall receive two annual stock incentive grants on the same
schedule as other senior Company executives; provided, however, that the
Executive shall receive the first of the two stock incentive grants not later
than September 30, 2006 and shall receive the second of the two stock incentive
grants not later than September 30, 2007; and, provided further, that the
Executive shall receive each of these two stock incentive grants before his Date
of Termination if the Executive’s employment is terminated other than for Cause
or he terminates employment for Good Reason. Each of these two stock incentive
grants shall have an expected value as of the grant date equal to 700% of the
Executive’s Annual Base Salary (calculated based on the Company’s standard
valuation method) and shall consist of 70% stock options and 30% restricted
stock units.
     (iv) Retirement Benefits. The Executive shall be eligible to participate in
any supplemental executive retirement program established by the Company during
the Employment Period.
     (v) Deferrable Restricted Share Unit Award. As of November 20, 2001, the
Executive was granted 150,000 shares of deferrable restricted stock units of the
Company (“Restricted Share Unit Award”), which may be settled only in Company
common stock, in accordance with the form of grant attached hereto as Exhibit A.
Except as otherwise provided herein and in such deferrable restricted stock unit
agreement, stock subject to such Restricted Share Unit Award will not be
distributable until the later to occur of (A) the Executive’s 62nd birthday or
(B) the first date on which the Executive ceases to be a “covered employee”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended, of the Company, or such earlier date as may be approved by the Board.
To the extent that dividends are paid on Company common stock after November 20,
2001 and prior to the date that the Company common stock subject to a Restricted
Share Unit Award is issued to the Executive, the Executive shall be entitled to
a cash payment in an amount equal to the dividends that he would have been
entitled to receive had he been the owner of such unissued shares on the date
such dividends are paid. Such cash payment shall be made at the same time as
payment of dividends are made to other shareholders of Company common stock. The
issuance of any Company common stock pursuant to a Restricted Share Unit Award
shall be subject to the satisfaction of any and all conditions necessary for the
issuance of such shares under applicable law.
     (vi) Vesting of Certain Awards. (A) As of February 1, 2004, the Executive
agreed, (x) with respect to the Restricted Share Unit Award, to an extension of
the vesting date from June 30, 2004 to January 15, 2006, and (y) with respect to
the options

3



--------------------------------------------------------------------------------



 



granted to the Executive on November 19, 2001, to an extension of the grant
vesting date from November 19, 2004 to January 15, 2006. The Restricted Share
Units Agreement dated November 20, 2001, between the Company and the Executive
(the “2001 RSU Agreement”) and the Nonqualified Stock Option Agreement dated
November 19, 2001 between the Company and the Executive (the “2001 Option
Agreement”), respectively, are hereby amended to reflect the vesting date
extensions described in the preceding sentence. Except as expressly modified
herein, the 2001 RSU Agreement and the 2001 Option Agreement remain unchanged;
and (B) any stock incentive awards granted prior to April 17, 2006 shall vest
and become exercisable consistent with the terms of such grant and the Company’s
customary practices for senior executives; provided, however, that upon
termination of the Employment Period the Company shall cause any unvested stock
options, restricted stock and restricted share units held by the Executive or a
permitted transferee (whether granted under this Agreement or otherwise) to
either (x) continue to vest in accordance with their original terms during the
Consulting Period (referred to in Section 5(e) below); or (y) vest immediately
as of the termination of the Employment Period, and in either event, with all
such stock options, once vested, remaining exercisable by the Executive or his
heirs, successors or assigns until the end of the option term, regardless of
whether the Executive remains employed; and (C) any stock incentive awards
granted after April 17, 2006 shall provide for: (x) full vesting of all such
awards no later than the termination of the Employment Period, and
(y) exercisability of any such stock option, once vested, by the Executive or
his heirs, successors, or assigns until the end of the option term regardless of
whether the Executive remains employed.
     (vii) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all employee pension, welfare, perquisites, fringe
benefit, and other benefit plans, practices, policies and programs generally
applicable to the most senior executives of the Company on a basis and on terms
no less favorable than that provided to the Executive immediately prior to
April 17, 2006.
     (viii) Expenses. During the Employment Period and the Consulting Period,
the Executive shall be entitled to receive prompt reimbursement for all expenses
incurred by the Executive in accordance with the Company’s policies for its
senior executives.
     (ix) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company as in effect with respect to the senior executives of
the Company.
     4. Termination of Employment.
     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 11(a) of this Agreement of its intention to terminate the Executive’s

4



--------------------------------------------------------------------------------



 



employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:
     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or its representative, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, or
     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or its
affiliates, or
     (iii) conviction of a felony or guilty or nolo contendere plea by the
Executive with respect thereto; or
     (vi) a material breach of Section 9 of this Agreement.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s act or omission was in the best interests of the Company. Any act,
or failure to act, based upon express authority given pursuant to a resolution
duly adopted by the Board with respect to such act or omission or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (not including the
Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i), (ii), (iii) or (iv) above, and specifying the
particulars thereof in detail. The definition of “Cause” hereunder shall
supersede any provision of any Plan or Agreement (as hereafter defined) that
provides for a Forfeiture or Payment (as hereafter defined) upon the Executive’s
violation of a Company policy or similar such conduct under such Plan or
Agreement.

5



--------------------------------------------------------------------------------



 



     (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean in the absence of a written consent of the Executive:
     (i) the assignment to the Executive of any duties materially inconsistent
in any respect with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3(a) of this Agreement, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose any action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;
     (ii) any failure by the Company to comply with any of the provisions of
Section 3(b) of this Agreement, other than a failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;
     (iii) the Company requiring the Executive to be based at any office or
location more than 10 miles from that provided in Section 3(a)(i)(B) hereof,
provided that reasonable travel required in connection with Executive’s
reporting relationships and responsibilities to the Board shall not be deemed a
breach hereof;
     (iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;
     (v) any failure by the Company to comply with and satisfy Section 10(b) of
this Agreement; OR
     (vi) the occurrence of a Change of Control (as hereinafter defined).
     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 11(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

6



--------------------------------------------------------------------------------



 



     (e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, subject to the provisions of Section 5(d), the Date of Termination
shall be the date on which the Company notifies the Executive of such
termination and (iii) if the executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.
     5. Obligations of the Company upon Termination.
     (a) Good Reason; Other Than for Cause. If, during the Employment Period,
the Company shall terminate the Executive’s employment other than for Cause,
death or Disability or the Executive shall terminate employment for Good Reason:
     (i) except as specified below, the Company shall pay to the Executive in a
lump sum in cash within 30 days after the Date of Termination the aggregate of
the following amounts:
     A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination and any Annual Bonus for the fiscal year prior to the Date of
Termination to the extent not theretofore paid, and (2) the product of (x) the
average Annual Bonus paid to the Executive in respect of the three completed
fiscal years prior to the Date of Termination, provided that such amount shall
not be less than Executive’s Annual Bonus at target hereunder (the “Recent
Average Bonus”), and (y) a fraction, the numerator of which is the number of
days in the fiscal year in which the Date of Termination occurs through the Date
of Termination, and the denominator of which is 365, in each case to the extent
not theretofore paid (the sum of the amounts described in clauses (1) and (2),
shall be hereinafter referred to as the “Accrued Obligations”); and
     B. the amount equal to the product of (x) two, or if the Date of
Termination is within three years after a Change of Control, three and (y) the
sum of (I) the Executive’s Annual Base Salary and (II) the Recent Average Bonus;
and
     (ii) any stock options, restricted stock and restricted share units held by
the Executive or a permitted transferee (whether granted under this Agreement or
otherwise) shall vest immediately (with all such stock options remaining
exercisable by the Executive or his heirs, successors or assigns until the end
of the option term); and
     (iii) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliates (such amounts and benefits, the “Other Benefits”) in accordance
with the terms and normal procedures of each such plan, program, policy or
practice; provided that Executive and his eligible dependents

7



--------------------------------------------------------------------------------



 



shall continue to participate in the Company’s welfare benefit plans for the
period during which severance is measured commencing on the Date of Termination.
For purposes of this Agreement, “Change of Control” shall mean any of the
following events:
     (i) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act)(a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either (x) the then outstanding common
shares of the Company (the “outstanding Company Common Shares”) or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company or any corporation
controlled by the Company, (B) any acquisition by the Company or any corporation
controlled by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation that is a
Non-Control Acquisition (as defined in (iii) below); or
     (ii) the individuals who, as of April 17, 2006 constitute the Board of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of the Company provided, however, that any individual
becoming a director subsequent to April 17, 2006 whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
     (iii) consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless such Business Combination is a Non-Control
Acquisition. A “Non-Control Acquisition” means a Business Combination where,
following such Business Combination, (x) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Shares and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation a corporation which as a result of such
transaction owns the Company all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as

8



--------------------------------------------------------------------------------



 



their ownership immediately prior to such Business Combination of the
Outstanding Company Common Shares and Outstanding Company Voting Securities, as
the case may be, (y) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, twenty-five percent
(25%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination
(including any ownership that existed in the Company or the company being
acquired, if any) and (z) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
     (iv) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
     (b) Cause; Other than for Good Reason. If the Executive’s employment shall
be terminated for Cause or the Executive terminates his employment without Good
Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive an amount equal to the amount set forth in clause (1) of
Section 5(a)(i)(A) above, and the timely payment or provision of the Other
Benefits, in each case to the extent theretofore unpaid, and subject also to the
provisions of Sections 3(b)(vi) and 5(d).
     (c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of the Other Benefits. Additionally, any stock options, restricted
stock and restricted share units held by the Executive or a permitted transferee
(whether granted under this Agreement or otherwise) shall vest immediately (with
all such stock options remaining exercisable by the Executive or his heirs,
successors or assigns until the end of the option term); and Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination.
     (d) Disability; Retirement. If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits. Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. Additionally, unless the
award agreement with respect to an individual stock option, restricted stock or
restricted share unit award otherwise provides for immediate and full vesting,
for purposes of the vesting of any stock options, restricted stock or restricted
share units held by the Executive or a permitted transferee (whether granted
under this Agreement or otherwise), if the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment Period or the
Executive’s employment is terminated by reason of the Executive’s retirement at
any time

9



--------------------------------------------------------------------------------



 



after June 30, 2004, the Executive shall be treated as a consulting employee and
any such stock options, restricted stock or restricted share units shall
continue to vest in accordance with their original vesting schedule (with all
such stock options, once vested, remaining exercisable by the Executive or his
heirs, successors or assigns until the end of the option term). If the Executive
shall die after termination by reason of his retirement or Disability, all stock
options, restricted stock and restricted share units held by the Executive or a
permitted transferee (whether granted under this Agreement or otherwise) shall
vest immediately (with all such stock options remaining exercisable by the
Executive or his heirs, successors or assigns until the end of the option term).
With respect to the provision of Other Benefits upon the Executive’s Disability,
the term Other Benefits as utilized in this Section 5(d) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits as in effect at any time thereafter generally with
respect to senior executives of the Company.
(e) Consulting Period.
     Immediately following the end of the Employment Period (unless the
Executive’s employment is terminated for Cause or the Executive terminates his
employment without Good Reason, or dies or is Disabled) and for a period of five
years thereafter (the “Consulting Period”), the Executive shall, when and as
requested by the Chief Executive Officer of the Company and subject to his
reasonable availability, provide services and advice to the Company as a
consultant and shall participate in external activities and events for the
benefit of the Company not to take up more than 20% of the Executive’s business
time and attention. The Consulting Period shall terminate without further
liability to the Company in the event that it is determined that the Executive
is in violation of Section 9(c), (d) or (e), as determined pursuant to the
procedures set out in Section 9(i), whether or not during the Restricted Period.
     During the Consulting Period, the Executive shall receive annual
compensation of $1,000,000, payable monthly, which shall be referred to herein
as “Consulting Period Compensation.” The Consulting Period Compensation shall be
the only compensation the Executive receives from the Company for his
performance of services as a consultant. If, during the Consulting Period, the
Company shall terminate the Executive’s consulting arrangement for any reason
(unless the Executive’s consulting arrangement is terminated for Cause or the
Executive terminates his employment without Good Reason, or dies or is Disabled,
with the definitions of “Cause,” “Good Reason,” and “Disabled” to be adjusted to
reflect the facts of his consulting arrangement), the Company shall pay the
Executive in a lump sum in cash within 30 days after such termination date the
sum of (1) the Executive’s Consulting Period Compensation through such
termination date to the extent not theretofore paid, and (2) all compensation
the Executive would have received during the remainder of the Consulting Period
had his consulting arrangement not been terminated.
(f) Certain Additional Agreements under Section 409A.
     (i) In the event the payment of any amounts by the Company to or for the
benefit of the Executive would be treated as non-qualified deferred compensation
under Section 409A of the Code, such payment shall be delayed for six (6) months
after the date of the Executive’s separation from service if required in order
to avoid additional tax under Section 409A of the Code. If the Executive dies
within six (6) months following a

10



--------------------------------------------------------------------------------



 



separation from service, any such delayed payments shall not be further delayed,
and shall be immediately payable to the Executive’s estate.
     (ii) The Company shall not take any action that would expose any payment or
benefit to the Executive under this Agreement or under any plan, arrangement or
other agreement to the additional tax imposed under Section 409A of the Code,
unless (A) the Company is obligated to take the action under an agreement, plan
or arrangement to which the Executive is a party, (B) the Company advises the
Executive in writing that the action may result in the imposition of the
additional tax, and (C) the Executive subsequently requests the action in a
writing that acknowledges that he shall be responsible for any effect of the
action under Section 409A of the Code. The Company shall hold the Executive
harmless for any action it may take in violation of this paragraph.
     (iii) It is the parties’ intention that the benefits and rights to which
the Executive could become entitled in connection with the termination of
employment covered under this Agreement comply with Section 409A of the Code. If
the Executive or the Company believes, at any time, that any of such benefit or
right does not so comply, he or it shall promptly advise the other party and
shall negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on the Executive and on the Company).
     (iv) Without limitation on the foregoing, if the Executive suffers any
adverse tax consequences as a result of the vesting of any award or the
extension of the excercisability of any option on the shares of the Company, the
Company shall hold the Executive harmless for any and all taxes in excess of
those that would be paid absent those adverse tax consequences; provided that
the Company and the Executive cooperate to the maximum extent possible to
minimize any such adverse tax consequences.
     6. Non-exclusivity of Rights. Except as specifically provided, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company,
or any of its affiliates and for which the Executive may qualify, nor, subject
to Section 11(f), shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company, or its
affiliates. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or its affiliates at or subsequent to
the Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement. As used in this Agreement, the terms “affiliated companies” and
“affiliates” shall include any company controlled by, controlling or under
common control with the Company.
     7. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the

11



--------------------------------------------------------------------------------



 



Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest by
the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), if the Executive prevails on any material claim made by him, and
disputed by the Company under the terms of this Agreement.
     8. Certain Additional Payments by the Company. If at any time for any
reason any payment or distribution (a “Payment”) by the Company or any other
person or entity to or for the benefit of the Executive is determined to be a
“parachute payment” (within the meaning of Section 280G (b) (2) of the Code),
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise in connection with or arising out of his employment
with the Company or a change in ownership or excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by the Executive ( the
“Excise Tax”), then within a reasonable period of time after such determination
is reached the Company shall pay to the Executive an additional payment (the
“Gross-Up Payment”) in an amount such that the net amount retained by the
Executive, after deduction of any Excise Tax on such Payment and any federal,
state or local income or employment tax or other taxes and Excise Tax on the
Gross-Up Payment, shall equal the amount of such Payment (including any interest
or penalties with respect to any of the foregoing). All determinations
concerning the application of the foregoing shall be made by a nationally
recognized firm of independent accountants (together with legal counsel of its
choosing) selected by the Company after consultation with the Executive (which
may be the Company’s independent auditors), whose determination shall be
conclusive and binding on all parties. The fees and expenses of such accountants
and counsel (including counsel for the Executive) shall be borne by the Company.
If such independent auditors determine that no Excise Tax is payable by the
Executive, it shall furnish the Executive with an opinion that the Executive has
substantial authority not to report any Excise Tax on his Federal income tax
return. In the event the Internal Revenue Service assesses the Executive an
amount of Excise Tax in excess of that determined in accordance with the
foregoing, the Company shall pay to the Executive an additional Gross-Up
Payment, calculated as described above in respect of such excess Excise Tax,
including a Gross-Up Payment in respect of any interest or penalties imposed by
the Internal Revenue Service with respect to such excess Excise Tax.
     9. Covenants.
     (a) Introduction. The parties acknowledge that the provisions and covenants
contained in this Section 9 are ancillary and material to this Agreement and
that the limitations contained herein are reasonable in geographic and temporal
scope and do not impose a greater restriction or restraint than is necessary to
protect the goodwill and other legitimate business interests of the Company. The
parties also acknowledge and agree that the provisions of this Section 9 do not
adversely affect the Executive’s ability to earn a living in any capacity that
does not violate the covenants contained herein. The parties further acknowledge
and agree that the provisions of

12



--------------------------------------------------------------------------------



 



Section 11(a) below are accurate and necessary because (i) the Company is
headquartered in Ohio, which has operations nationwide and has a compelling
interest in having its employees treated uniformly, (ii) the use of Ohio law
provides certainty to the parties in any covenant litigation in the United
States, and (iii) enforcement of the provision of this Section 9 would not
violate any fundamental public policy of Ohio or any other jurisdiction.
     (b) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and all of its subsidiaries,
partnerships, joint ventures, limited liability companies, and other affiliates
(collectively, the “Cardinal Group”), all secret or confidential information,
knowledge or data relating to the Cardinal Group and its businesses (including,
without limitation, any proprietary and not publicly available information
concerning any processes, methods, trade secrets, research secret data, costs,
names of users or purchasers of their respective products or services, business
methods, operating procedures or programs or methods of promotion and sale) that
the Executive has obtained or obtains during the Executive’s employment by the
Cardinal Group and that is not public knowledge (other than as a result of the
Executive’s violation of this Section 9(b))(“Confidential Information”). For the
purposes of this Section 9(b), information shall not be deemed to be publicly
available merely because it is embraced by general disclosures or because
individual features or combinations thereof are publicly available. The
Executive shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Executive’s employment with the Cardinal Group,
except with prior written consent of the applicable Cardinal Group company, or
as otherwise required by law or legal process. All confidential records, files,
memoranda, reports, customer lists, drawings, plans, documents and the like that
the Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or the
Cardinal Group, as applicable, and shall be turned over to the applicable
Cardinal Group company upon termination of the Executive’s employment.
     (c) Non-Recruitment of Cardinal Group Employees, etc. Executive shall not,
at any time during the Restricted Period (as defined in this Section 9(c)),
without the prior written consent of the Company, engage in the following
conduct (a “Solicitation”): (i) directly or indirectly, contact, solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the
previous six month an employee, representative, officer or director of the
Cardinal Group; or (ii) take any action to encourage or induce any employee,
representative, officer or director of the Cardinal Group to cease their
relationship with the Cardinal Group for any reason. A “Solicitation” does not
include any recruitment of employees within or for the Cardinal Group. The
“Restricted Period” means the period of Executive’s employment with the Cardinal
Group (without regard to any period during which Executive serves as a
consultant) and for two years thereafter.
     (d) No Competition — Solicitation of Business. During the Restricted
Period, the Executive shall not either directly or indirectly or as an officer,
agent, employee, partner or director of any other company, partnership or entity
solicit, service, or accept on behalf of any competitor of the Cardinal Group
the business of (i) any customer of the Cardinal Group at the time of the
Executive’s employment or Date of Termination, or (ii) any potential customer of
the Cardinal Group which the Executive knew to be an identified, prospective
purchaser of services or products of the Cardinal Group.

13



--------------------------------------------------------------------------------



 



     (e) No Competition — Employment by Competitor. During the Restricted
Period, the Executive shall not invest in (other than in a publicly traded
company with a maximum investment of no more than 1% of outstanding shares),
counsel, advise, or be otherwise engaged or employed by, any entity or
enterprise (other than an entity or enterprise with annual revenues of 10% or
less of the Company’s revenues controlled by or on behalf of any of the
Executive’s immediate family, and which such foregoing exception shall apply for
the purpose of the covenant of this Section 9(e) as well as any covenant or
other limitation under any restricted stock, stock option or other stock
incentive held by Executive) that competes with the Cardinal Group in any
material way, by developing, manufacturing or selling any product or service of
a type, respectively, developed, manufactured or sold by the Cardinal Group
(each such person described, and not excepted, as a customer, potential customer
or a competitor under Section 9(d) or this Section 9(e) is a “Competitor”);
provided, however, that during the portion of the Restricted Period following
the Employment Period, the Executive shall not be restricted from a role with a
diversified entity or enterprise that may do or seek to do business with, or is
in competition with, one or more businesses in the Cardinal Group, so long as
the Executive appropriately recuses himself from decisions and activities
directly associated with such competitive components of the entity or
enterprise.
     (f) No Disparagement
     (i) The Executive and the Company shall at all times refrain from taking
actions or making statements, written or oral, that (A) denigrate, disparage or
defame the goodwill or reputation of Executive or the Cardinal Group, as the
case may be, or any of its trustees, officers, security holders, partners,
agents or former or current employees and directors, or (B) are intended to, or
may be reasonably expected to, adversely affect the morale of the employees of
the Cardinal Group. The Executive further agrees not to make any negative
statements to third parties relating to the Executive’s employment or any aspect
of the businesses of Cardinal Group and not to make any statements to third
parties about the circumstances of the termination of the Executive’s
employment, or about the Cardinal Group or its trustees, directors, officers,
security holders, partners, agents or former or current employees and directors,
except as may be required by a court or governmental body.
     (ii) The Executive further agrees that, following termination of employment
and to the extent not covered by his services to be performed during the
Consulting Period, for any reason, the Executive shall assist and cooperate with
the Company with regard to any matter or project in which the Executive was
involved during the Executive’s employment with the Company, including but not
limited to any litigation that may be pending or arise after such termination of
employment. Further, the Executive agrees to notify the Company at the earliest
opportunity of any contact that is made by any third parties concerning any such
matter or project. The Company shall not unreasonably request such cooperation
of Executive and shall compensate the Executive for any services in excess of
those required by him during the Consulting Period as a result of this paragraph
9(f)(ii) or any services after the expiration of the Consulting Period. The

14



--------------------------------------------------------------------------------



 



Company shall compensate the Executive for any such cooperation and assistance
at a rate equivalent to his Consulting Period Compensation.
     (g) Inventions. All plans, discoveries and improvements, whether patentable
or unpatentable, made or devised by the Executive, whether alone or jointly with
others, from the date of the Executive’s initial employment by the Company and
continuing until the end of any period during which the Executive is employed by
the Cardinal Group, relating or pertaining in any way to the Executive’s
employment with or the business of the Cardinal Group, shall be promptly
disclosed in writing to the Secretary of the Board and are hereby transferred to
and shall redound to the benefit of the Company, and shall become and remain its
sole and exclusive property. The Executive agrees to execute any assignment to
the Company or its nominee, of the Executive’s entire right, title and interest
in and to any such discoveries and improvements and to execute any other
instruments and documents requisite or desirable in applying for and obtaining
patents, trademarks or copyrights, at the expense of the Company, with respect
thereto in the United States and in all foreign countries, that may be required
by the Company. The Executive further agrees at all times, to cooperate to the
extent and in the manner required by the Company, in the prosecution or defense
of any patent or copyright claims or any litigation, or other proceeding
involving any trade secrets, processes, discoveries or improvements covered by
this Agreement, but all necessary expenses thereof shall be paid by the Company.
     (h) Acknowledgement and Enforcement. The Executive acknowledges and agrees
that: (A) the purpose of the foregoing covenants, including without limitation
the noncompetition covenants of Sections 9(d) and (e), is to protect the
goodwill, trade secrets and other Confidential Information of the Company;
(B) because of the nature of the business in which the Cardinal Group is engaged
and because of the nature of the Confidential Information to which the Executive
has access, the Company would suffer irreparable harm and it would be
impractical and excessively difficult to determine the actual damages of the
Cardinal Group in the event the Executive breached any of the covenants of this
Section 9; and (C) remedies at law (such as monetary damages) for any breach of
the Executive’s obligations under this Section 9 would be inadequate. The
Executive therefore agrees and consents that if the Executive commits any breach
of a covenant under this Section 9 or threatens to commit any such breach, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.
     (i) Any provision of any agreement between the Company (or other member of
the Cardinal Group) and the Executive or of any plan, program, policy or
practice of the Company (or other member of the Cardinal Group) affecting the
Executive, (including, without limitation, any stock option grant agreement,
restricted stock agreement and the Restricted Share Unit Award agreement)
(collectively, “Plan or Agreement”) to the contrary notwithstanding, (x) no
covenant or other restriction under any such Plan or Agreement respecting the
Executive’s conduct (which is sometimes referred to therein as “Triggering
Conduct” or “Competitor Triggering Conduct”) shall be enforceable, to cause a
forfeiture or obligation to pay an amount realized by Executive (or his
permitted transferees thereunder) as provided under such Plan or Agreement (a
“Forfeiture or Payment”), except as a result of any breach of such covenant or

15



--------------------------------------------------------------------------------



 



restriction by the Executive prior to the second anniversary of the date on
which the Executive’s rights under such Plan or Agreement shall have vested (or
to the extent of such vesting) (except that the last day of the Restricted
Period shall be substituted for such second anniversary (only if the Restricted
Period expires before such second anniversary) respecting any grant of
restricted stock made to the Executive prior to April 17, 2006); and (y) the
definition of a “Solicitation” at Section 9(c) and of a “Competitor” at Section
9(e) hereof shall supersede any definition of such conduct that is less
beneficial to the Executive under such a covenant or restriction under any such
Plan and Agreement. In furtherance thereof, (i) no such covenant or restriction
shall be enforceable to cause a Forfeiture or Payment against the Executive (or
his permitted transferees) under any Plan or Agreement to the extent that the
Executive’s rights thereunder vested two or more years prior to April 17, 2006,
(ii) the Executive shall not be subject to any Forfeiture or Payment under any
such Plan or Agreement until he shall have been afforded Due Process (as
hereafter defined), and (iii) any such Plan or Agreement entered into after the
Effective Date shall be subject to the provisions of this Section 9(i) and to
the definition of “Cause” under Section 4(c) hereof unless such Plan or
Agreement specifically refers to this Section 9(i) or Section 4(c) as the case
may be and specifically states that the provisions of this Section 9(i) or the
definition of “Cause” under Section 4(c) shall not apply. “Due Process” shall
mean: (A) the Executive has been given not less than 60 days prior written
notice of such conduct (“Conduct Notice”) by the Board, (B) upon such notice to
the Executive, the Executive is given an opportunity, together with counsel, to
be heard before the Board at a meeting of the Board called and held for the
purpose of reviewing such conduct, (C) in the good faith opinion of the Board at
such meeting and delivery of a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board (not including the Executive) finding that the Executive is guilty of such
conduct, (D) the Executive fails to cure such conduct, if it is capable of cure,
on or before the later of the 60th day following the Conduct Notice or the 14th
day after delivery of such resolution, and (E) the Company shall promptly pay
all professional fees incurred by the Executive to defend such allegation of a
breach of such covenant or restriction (unless such three-quarters majority of
the Board adopts such resolution in which case the provisions of Section 7
hereof shall govern any subsequent dispute resolution proceedings or settlement
of the parties).
     j. The Company shall reimburse the Executive for all reasonable attorney’s
fees and expenses incurred in connection with the negotiation of this Agreement.
     10. Successors.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
     (b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

16



--------------------------------------------------------------------------------



 



     As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
     11. Miscellaneous.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio, without reference to principles of conflict of
laws. The parties hereto irrevocably agree to submit to the jurisdiction and
venue of the courts of the State of Ohio in any action or proceeding brought
with respect to or in connection with this Agreement. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the most recent address on file for the Executive at the Company.
If to the Company:
7000 Cardinal Place
Dublin, Ohio 43017
Attention: Chief Legal Officer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Except as otherwise specifically provided
herein, notice and communications shall be effective when actually received by
the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 4 of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

17



--------------------------------------------------------------------------------



 



     (f) From and after the Effective Date, this Agreement shall supersede any
other employment, severance or change of control agreement between the parties
and any other Plan or agreement with respect to the subject matter hereof. In
the case of any conflict between the terms of this Agreement (the “Terms”) and
the provisions of any such employment, severance or change of control agreement
or any other Plan or agreement as in effect from time to time (the
“Provisions”), the Executive’s rights and the Company’s obligations shall be
established by whichever of the Terms or Provisions would be more beneficial to
the Executive.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.
Execution Date: April 17, 2006
/s/ Robert D. Walter
ROBERT D. WALTER
/s/ John B. McCoy
CARDINAL HEALTH, INC.
Execution Date: April 17, 2006
By: John B. McCoy

18